 In the Matterof LEADBETTER LOGGING&LUMBERCo.andINTER-NATIONALWOODWORKERSOF AMERICA, LOCAL UNION 11-81, CIOCase No. 36-CA-47.-Decided April 19, 1950DECISIONANDORDEROn December 29, 1949, Trial Examiner Louis Plost issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (3) of the Act, andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the. Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed, with the exceptions hereinafter noted.The Board has considered the Intermediate Report, the Respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and qualifications :1.We find, in agreement with the Trial Examiner, that in viola-tion of Section 8 (a) (1) and (3) of the Act, the Respondent refusedemployment to Robert Irwin Cool on or about September 4, 1948, be-cause of his previous conduct in vigorously carrying out his dutiesas job steward for the Union and in seeking to enforce the termsof the collective bargaining agreement between the Union and theRespondent.2'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this proceeding to a three-member panel [Chairman Herzog andMembers Houston and Styles].2The Trial Examiner found that in January 1947, an incident occurred in which Coolrefused to follow an order of Foreman Hedrick and ordered Hedrick off the raft. . We donot agree with the Examiner's conclusion that this incident could not be advanced as areason for the Respondent's subsequent refusal to hire Cool because the incident occurredbefore the Respondent acquired the Oswego boom, and at a time when the two men were89 NLRB No. 80.576 LEA'ABETTER LOGGING & LUMBERCO.5772.In the section of the Intermediate Report entitled "The relnedy"the Trial Examiner found that the Respondent's unlawful conduct"discloses an intent to defeat self-organization and its objectives andan attitude of opposition to the purposes of the Act."Accordingly,the Examiner recommended that the Respondent be ordered to ceaseand desist, not only from the unfair labor practices found, but also.from in any other manner infringing upon the exercise of the em-ployees' rights guaranteed in Section 7 of the Act.We are not persuaded, upon this record, that the Respondent hasdemonstrated a general intent to defeat self-organization and anattitude of opposition to the purposes of the Act.We are particularlymindful in this regard of the Respondent's past amicable relationswith this and other unions 3 and the fact that the Respondent hasbeen dealing with the Union under a collective bargainingagreement.Under all the circumstances we believe that the policies of the Actwill be adequately effectuated by ordering the Respondent to ceaseand desist from the unfair labor. practices found and from any likeor related conduct.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Leadbetter Log-ging & Lumber Co., Oswego, Oregon, and its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in InternationalWoodworkers ofAmerica, Local Union 11-81, CIO, or any other organization of itsemployees, by refusing employment to any applicant because of suchapplicant's membership in, and activities on behalf of, a labor organ-ization, or by discriminating in any other manner in regard to hireand tenure of employment, or any term or condition of employment;(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.not in the Respondent's employ.We find,however, upon the basis of the entire record andparticularly in view of Hedrick's failure to discipline Cool and the fact that this incidentoccurred almost a year before Cool voluntarily left the Respondent's employ, that the inci-dent played no part in th(! Respondent's determination not to hire Cool in September 1948.The Trial Examiner's inadvertent reference at various points in the Intermediate Reportto the discharge of Cool is hereby corrected to refer to the refusal to hire Cool.3The Trial Examiner's rejection of the Respondent's offer of proof to this effect is herebyreversed. 578DECISIONS OF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Robert Irwin Cool immediate and full employmentin the same or substantially equivalent position for which he appliedand which the Respondent refused him on or about September 4, 1948,without prejudice to his seniority or other rights and privileges;(b)Make whole Robert Irwin Cool for any loss of wages he mayhave suffered by reason of the discrimination against him, by pay-inent to him of a sum of money equal to that which he normally wouldhave earned as wages from the date of the discrimination against himto the date of the Respondent's offer of employment, less his net earn-ings during said period;(c)Post at its boom operation at Oswego, Oregon, copies of thenotice attached hereto and marked Appendix A.4 Copies of saidnotice, to be furnished by the Regional Director for the NineteenthRegion, shall, after being duly signed by the Respondent's represent-ative, be posted by the Respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days in conspicuousplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Nineteenth Region(Seattle,Washington) in writing, within ten (10) days from the dateof this Order, what steps the Respondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL WooD-WORKERS OF AMERICA, or any other labor organization of our em-ployees, by refusing employment to any applicant because of hismembership in and activities on behalf of a labor organization,or by discriminating in any other manner in regard to hire andtenure of employment, or any term or condition of employment,except as required by an agreement requiring membership in alabor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.I In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words: "A DECISION AND ORDER,"the words: "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." LEA'DBETTER LOGGING & LUMBERCO.579'WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rights...guaranteed in Section 7 of the Act.AVE WILL offer Robert Irwin Cool immediate and full reinstate-ment to his former or substantially equivalent position without-prejudice to any seniority or other rights and privileges previouslyenjoyed, andmake him whole for any loss of pay suffered as a,result of the discrimination.All our employees are free to become or remain members of the,above-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membership,in or activity on behalf of any such labor organization.LEADBETTER LOGGING & LUMBER CO.,E'mpl'oyer:.Dated -------------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof;and must not,be altered,defaced, or covered by any other material..INTERMEDIATE REPORTHubert J. Merrick,Esq., for the General Counsel.Koerner, Young, Swett & McColloch,byH. Stewart Trernaine, Esq.,of Portland,.Oreg., for the Respondent.George & Babcock,byWin. A:Babcock, Esq.,of Portland, Oreg., for the Union>,STATEMENT OF THE CASEUpon an amended charge filed April 26, 1948,by International Woodworkers.of America,Local Union 11-81, affiliated with the Congress of Industrial Organi-zations, herein called the Union,the General Counsel of the National LaborRelations Board, herein called the Board,by the Regional Director for the.Nineteenth Region(Seattle,Washington),issued a complaint dated April 28;.1949,against Leadbetter Logging&Lumber Co.,of Oswego,Oregon,herein called`the Respondent,alleging that the Respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8(a) (1) and (3) andSection 2(6) and(7) of the National Labor Relations Act, 61 Stat.136, herein,called the Act.On April 28, 1949, a copy of the complaint,together with a copyof the charge and a notice of hearing were served upon the Respondent and the.Union.On October 21, 1948, the original charge had been filed and a copythereof served on the Respondent by the Nineteenth Regional Office on November1, 1948.With respect to the unfair labor practices the complaint alleged in substance-that the Respondent had refused and continues to refuse employment to one.Robert Cool because of his membership in and activities on behalf of the Union,.in violation of Section 8 (a) (1) and(3) of the Act.On May 6, 1949,the Respondent filed an answer in which it admitted the juris-diction of the Board,denied that it had engaged in any of the unfair labor Prue-889227-51-vol. 89--38 580DECISIONS OF NATIONALLABOR RELATIONS BOARDtices alleged in the complaint, and averred that it had refused employment toRobert Cool for cause.Pursuant to notice, a hearing was held at Portland, Oregon, on October 18 and:19,1949, before Louis Plost, the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner.The General Counsel, the Respondent, and the Unionwere represented by counsel, who will hereinafter be referred to in the name oftheir respective principals.All the parties participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The parties were afforded theopportunity to argue orally on the record but waived the right.At the close ofthe hearing the undersigned granted without objection a motion by the GeneralCounsel to conform all the pleadings to the proof with respect to the spelling ofnames, correction of dates, and like variances, not substantive.The undersignedset November 8 as the final date for all parties to file briefs, proposed findings offact, and conclusions of law with the undersigned.Upon joint motion of theparties, made after the hearing, this date was extended to November 28, and againon joint motion to December 8, 1949.A brief has been received from the Respondent.The Respondent likewise filedproposed findings of fact and conclusions of law.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE 13USINESS OF THE RESPONDENTThe Respondent, Leadbetter Logging & Lumber Co., is an Oregon corporationwhich is a subsidiary of the Oregon Pulp and Paper Company which in turn is asubsidiary of the Columbia River Paper Company.The Respondent has a loggingoperation, a sash and door factory, a sawmill, and various reloading operationsin Oregon as well as a boom operation at Oswego, Oregon, which is the only oneof its various operations affected by this proceeding.A boom is an operation atwhich logs received by rail are unloaded and placed into a stream and made upinto rafts for towing to their final destination.Although the word "boom" tech-nically refers only to that part of the operation carried on in the stream, it ishere used to include the entire operation both on shore and in the water.TheRespondent's operation at Oswego is a "commercial boom," meaning that not onlylogs belonging to the Respondent are handled there but also logs of various ship-pers are handled for a fee. The Oswego boom handles annually an average of60 million board feet of logs valued at $40 per thousand board feet.Approxi-mately 30 percent of the logs handled by Respondent at its Oswego boom goes topoints outside the State of Oregon.The Respondent concedes that it is engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, Local Union 11-81, CIO, is a labororganization admitting employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The discriminatory discharge of Robert Irwin CoolThe Respondent acquired the Oswego boom from the Reconstruction FinanceCorporation sometime in February 1947.At the time it took over the operation LEADBETTER LOGGING & LUMBERCO.581the Respondent kept the crew then employed. One of the crew members wasRobert Irwin Cool who had been employed on the boom by its various operatorssince 1941.Cool had left the boom at some unspecified time but had beenrehired in 1946 by Roy T. Hedrick, the foreman then in charge and now incharge of the operation.Cool continued to work at the boom until December1947, when he voluntarily quit.There is no dispute that Cool, who has been employed in boom work for morethan 18 years, is entirely competent.Foreman Hedrick testified that Cool couldperform any job on the operation with the possible exception of running thedonkey engine.The Respondent's attorney volunteered the following statementon the record:Iwould like the record to show that the Companyisnot making anycontentionthat Mr. Coolwas incompetent in the performance of his ownfunctions as a boom man.Foreman Hedrick testified that at the time Cool quit in December 1947, hedecided to "refuse to hire Bob Cool" in the event Cool ever applied for reinstate-ment.Hedrick further testified that he did not communicate this decision tohis superiors.Sometime in June 1948, according to Cool, and either in July, August, orSeptember 1,948, according to Hedrick, Cool asked Hedrick for employmentand the latter told him there was no work available.In September 1948, Hedrick requested the Union, which held a collectivebargaining contract with the Respondent, if it could furnish a boom man forthe Oswego operation. . The Union replied that Cool was available whereuponHedrick informed the Union that the Respondent would not employ Cool.Hedrick then hired an inexperienced man to fill the vacancy for which Coolhad in fact applied and for. which he had been offered by the Union upon theRespondent's request as to whether the Union could furnish a man for theOswego operation.The above findings are based on the mutually corroborative and credited testi-mony of witnesses called by both the General Counsel and the Respondent,including the testimony of Foreman Hedrick and Cool.The Respondent's answer avers :Respondent refused employment to Robert Cool in the boom operationat Oswego, Oregon, on or about September 4, 1948, for the following reasonsonly, namely, that during his previous period of employment with Re-spondent he was insubordinate, left his work without authority, refusedtowork or allow work to be done, interfered with the authority of theforeman, and otherwise performed his duties in an unsatisfactory manner.Hedrick's testimony was in accord with the Respondent's answer. In re-sponse to a question by the Respondent's attorney he testified that he refused to.employ Cool,For overstepping-insubordination and overstepping his authority as ajob steward.In February 1947, Cool was elected job steward of the Oswego boom operationand as such he was charged by the Union with the presentation of grievancesof the employees to the foreman (Hedrick).In support of the Respondent's contention that Cool was insubordinate andincompetent Hedrick testified :Q. On what occasions did you criticize his work as a boom man? 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, I really don't know how to answer that. There was a directrefusal by him to take orders fromme at one time.That was the maimcriticism I had of him.Q. There was a direct refusal by him to take orders?A. That is right.Hedrick testified that on this occasion Cool was working on the raft, placinglogs which were being floated down to form the raft.Hedrick went on theraft and told Cool to do the work in a different manner which Cool thenrefused:to do and ordered Hedrick to leave the raft.Hedrick left and later told theUnion's business agent that he "didn't think that Mr. Cool had authority to.putme off the raft." However, Hedrick did not file a formal grievanceagainst Cool, report the matter tohis superiors,or discharge or -disciplineCool therefor.Cool not only admitted the incident but elaborated on Hedrick's testimony..He described the manner in which the work was being done and testified that.when Hedrick undertook to issue orders to him, Cool "let all holds go," therebycreating a "jam."Hedrick and Cool were in agreement that this was the only timeHedrickdirectly criticized Cool's work during his entire employment at the Oswegoboom operation.Hedrick further testified that the incident above related occurredin January-1947beforethe Respondent acquired the Oswego boom.The undersigned credits Hedrick's testimony as corroborated by Cool and.finds that prior to the time the Respondent acquired the Oswego boom.. CooLrefused to follow an order from Hedrick and ordered Hedrick off the raft on.which Cool was at work, and further finds that this was the only occasionon which Hedrick directly criticized Cool's work, and thatHedrick took no dis-ciplinary action against Cool at the time.Howeveras the record isclear that.the incident occurred prior to the time the Respondent acquired the Oswegoboom and when the two men were not in the employ of the Respondent, theundersigned fails to see how the incident can be consistentlyadvanced as areason for the failure to hire Cool inasmuch as the Respondent's answer aversthat Cool was refused employment for acts occurringduring his previous periodof employment with the Respondentand not as erroneouslyargued in the Re-spondent's brief "during his previous period of employmenton the boom."In support of its refusal to employ Cool because "during his previous periodof employmentwith.Resporysdent"Cool "refused to work or allow work to bedone" the Respondent relies entirely on two incidents testified to by Hedrick.Both incidents occurred in July 1947, some 6 months before Cool voluntarilyquit.The first related to Cool's stopping the work on a skid or rollway, here-inafter referred to as the "skid incident," the second related to the moving ofcertain steel.In the Respondent's Oswego operation logs are received by rail and unloadedfrom the cars which are placed on a spur track. The logs when removed fromthe cars are placed on timber skids and then rolled into the water where theyare made up into rafts.With respect to the skid incident, Foreman Hedrick testified :We had our boom work and our maintenance work, and our boom workand maintenance work are interchangeable. It is written in our contractthat way.Well, one morning we had work to do on our railway. At thattime we were only able to put in twenty-one loads of logs into our boom. LEA'DBETTER LOGGING & LUMBERCO.583the night before I had called the depot and had them set in twenty-onefreight loads of one brand of logs, which means that you can go ahead and,dump them. It took us 45 minutes exactly to dump those logs, and I tookone man off the raft and used the two men that were on the hill, and they.started to work on our rollway, and Cool came up and he told me thatIwas working out of turn on this rollway. I thought that he meant thatI was working these same men too often. It was a dirty job, and it wasdirty and dusty.And I told him at that time that I figured that as to therest of the crew, as long as their job was finished below, I could have themcome up and help us above. And he said, "By God"-I won't say "By God,"because I never heard him say "God" in my life, but he says to this effect,"We are not going on that rollway.We have got too many logs to handle."And I.said, "What are you going to do between now and 2 o'clock?" Andhe said, "We are not working the rollway." All right. And at that he hol-lered to theengineerto lower a skid that we had in the air-to lower herdown.And I told the engineer to hold on to it, and he did. And I wentin and called our company to find out what was what. That was after theLeadbetter Company had taken this over.And they told me to drop thisskid back in.And the skid was put back in, and the whole 14 or 15 menwent to the river, ancT-they sat in::the bunkhouse from 9: 15 until 2 o'clockan the afternoon, before we got another log.Cool at the time was job steward.Ed Maher testified that Cool went to. see Hedrick regarding the skid workat the direction of the raft crew.Cool gave substantially the same account of the skid incident as did Hed-rick, and further testified, being corroborated by Maher and LeRoy Saulsbery,that he was accompanied by another committee man. Both Hedrick and Coolagree that at least 21,cars of logshad been unloaded and 50 more were expected,however Cool ,testified that at the time there was an understanding betweenthe Union and the Respondent that there should be no "bull cooking," meaningmaintenance work, on days when 50 or more cars were to be handled. Hed-rick admitted that such a policy was instituted because of the skid incident, butmaintained that it was not in existence at the time, and further testified ineffect that lie did not consider the agreement binding as he did not personallymake it.There is no doubt that during the skid incident Cool was acting as job stewardin behalf of the Union and on the direction of his fellow employees.The under-signed so finds and further finds on the preponderance of the evidence that Cool,was accompanied by-another committee member during his talk. with Hedrick.It is also clear that Hedrick neither discharged nor disciplined Cool because ofthe skid incident, nor did he attempt to do so at the time.With respect to the other occasion on which Coolis alleged to have "refusedto work or allow work to be done" Hedrick testified :And in this other instance, other than the rollway, we had some steel orrailroad iron to move, and I had taken two men to move it, and at that time,and the only time that Cool was ever accompanied by a committee man, he,was accompanied at that time by a committee man-by one man.Q.Will you tell us what that incident was?A. I had two men working on that steel and Cool and this otherman camenip and started to saunter around-messing around-and I walked over tothem and told them that I expected them to do the work thatwas left down. 584DECISIONS OF NATIONALLABOR RELATIONS BOARDon the river to be done,and that these two men were going to pull up the steeland take care of it.And right away there was an argument started, and hesays,"Well, if youare going to shoot off your big mouth,we just won't do,it."So those two men still stayed there working,and this committee manand Cool went back.And I sent the men back off the job.I told them notto shove their necks out so that they would have any trouble with the Local..And that work was stopped at that time.Cool did not deny Hedrick's testimony.Ed Maher testified that at the time employees were called from the raft to movethe steel"the men went into an awful long conversation about that because itwas not boom work and it was ruining their caulked shoes,"and they instructedCool "to stop it."Caulked shoes are a type of safety shoe worn by men who work on floatingtimber.Maher testified that a pair of these shoes cost"around thirty bucks."Hedrick further testified :Q. (By Mr. Tremaine) Now, was this steel work part of the maintenancework done by the crew?A.Well, I don't know. I really don't know whether it would be consideredmaintenance work or not. It was on Company property and they were work-ing on Company time.The undersigned credits the testimony of Hedrick, Cool, and Maher with, respectto the incident regarding the moving of the steel as related above and finds thatCool was acting as job steward when he made the protest and that Hedrickknew this to be so. In crediting Hedrick the undersigned, however, does notcredit that portion of Hedrick's testimony to the effect that only at the time of theprotest regarding the moving of the steel did Cool come accompanied by anotheremployee or committee member.Hedrick further testified that during the same general period as the above-related occurrence Cool on one occasion left the job for "an hour and a half" ;that upon his return Cool told him first that it was "none of his damn business"where he had been and then stated that he had been to see the Union's businessagent ; that following this explanation Cool then protested Hedrick's assignmentof two men to move a private boathouse, as being work outside the union con-tract and a violation of the State's insurance laws.Hedrick admitted that,while Cool had been absent he had put the men on thisjob which "was a separate job from that of the Leadbetter Company."Cool did not deny leaving the job, and testified that he protested the work asbeing outside the Union's contract.There is mutually corroborative testimony relating to one grievance meeting.on a matter of seniority during which according to Cool's testimony he andHedrick engaged in "quite a heated discussion."Both the protest regarding themoving of the boathouse and the seniority matter were within Cool's provinceas job steward.Hedrick did not discipline Cool for leaving the job without au-thority nor did he file a grievance with the Union because of it, although he hallthe right to do so.Hedrick and Cool are in agreement that with the exception of the above-relatedoccurrences there were no disputes, complaints, protests, grievances, or any differ-ences between the two men which were-not caused by Hedrick's "pike pole push-ing," meaning Hedrick voluntarily performing labor in the rafting of logs duringthe boom operation. LEADBETTER LOGGING & LUMBERCO.585The contract between the Respondent and the Union prohibits performance ofactual labor by the foreman and it is not disputed that Cool as job steward wascharged with the duty of enforcing this clause of the contract.Hedrick admitted that he "pushed a pike pole" and that all job stewards pre-vious to, following, and including Cool stopped him when they observed himworking contrary to the contract.He further testified that when he was stopped by the job steward the crewitself did not quit work because :There was not too much of an argument on that because I knew that I wasviolating our contract, and I would argue with them a little bit, maybe, butit didn't do me a hell of a lot of good.Cool testified that Hedrick's "pike pole pushing" was the cause of most ofthe grievances and that when he observed Hedrick so violating the contract,Well, I would go up and I would simply tell him that I thought that hewas violating the contract. Sometimes I would not go that far; I justwould walk up the boom and he would see me coming, and he would laythe pole down and go up the hill.Following Hedrick's refusal to employ Cool, the Union, in accordance withits contract, filed a formal grievance.At the final meeting on the grievance atwhich both Hedrick and Cool were present, the Union was represented by itsdistrict secretary, Garrison, its business agent, George Willett, and the job com-mittee of the Re*pondent's employees.The Respondent was represented byMartin S. Sullivan, its industrial relations manager, and Walter J. Kerry, thesupervisor of all its transportation including the Oswego boom operation.TheRespondent admitted, however, that Hedrick was in direct charge of the Oswegoboom under Kerry but argues in its brief that it was not shown that "any onein the Company other than Hedrick had any anti-union bias."The undersignedfinds no merit in the argument and finds further that Hedrick bound the Re-spondent.Industrial Relations Manager Sullivan testified that. he had neverheard of Cool until the calling of this final grievance meeting; had not heardof the "pike pole" complaints until it was disclosed in the testimony at the instanthearing; had never heard of the skid incident nor the steel moving incident;and had never had any complaints regarding Cool or his work.Kerry testified that he had not. heard of Cool's ordering Hedrick off the raft,but had heard of the skid incident and of the steel incident "just recently" ; andfurther that he did not know that Cool had been refused employment until thegrievance meeting on the refusal was arranged.Employee Ed Maher testified:Iwas at all three meetings, one with the foreman [Hedrick] and thenwith the superintendent, and then with the job committee.Maher testified that at the initial meeting (with Hedrick alone) Hedrick"said that he [Cool] was an incompetent man" and also stated that Cool was a"trouble maker."Maher further testified :Q. Now what reason, if any, did he give at the subsequent meetings fornot hiring Cool?A.Well, he didn't come right out and. give any exact reason, only thathe said that either he or Bob . . . [Cool] well, that the two of them couldnot stay on the same job. DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge Willett, the Union's business agent, testified that he attended the finalgrievance meeting and that :A. The result was that we went through the case again, and at that timewe went into the competency of Mr. Cool a little more, and the foremanqualified his statement by stating that he thought that Cool was competentall right, but he would not do hi's work.And we took the position that hewas entitled to the job, and the Company-Mr. Sullivan, that is, took theposition that the Company would hire whoever they saw fit.And when wewere not satisfied with the decision why he suggested that if we didn't likeitwe could file charges.Hedrick testified that at the time he refused to employ Cool lie gave no reason;to the Union; that by "incompetent," he meant that although Cool could performhis work, lie had not done so "on our particular job" ; and admitted that at thegrievance meeting he had stated "That either one of us had to step out of it .. .There can be no doubt that the differences arising between Hedrick, the-Respondent's direct representative on the Oswego operation, and Cool werebottomed on the latter's office of job steward for the Union. The possible ex-ception would be Cool's action on the raft at the time Hedrick gave him an orderwhich Cool refused to accept and then ordered Hedrick off the raft.However, as'this incident occurred before the Respondent acquired the Oswego boom, theundersigned is persuaded and finds that the "raft incident" did not enter into,Cool's discharge.Hedrick testified :Q. (By Mr. Merrick) Well you do not have anything personal against Mr.Cool, do you?A. No.Q. In other words, the troubles you have arose out of the job itself, (lidthey not?A. That is right.-Hedrick further testified:Q. On any other occasion after that time [the "raft incident"] when youhad a disagreement with him it was the result of some objection that hewas making with respect to the practice that was being followed in thework, is that correct?A. That is right.Q. And during all of that time he was the job steward?A.Well, I don't know about the. first-time.At the time when he orderedme off the raft I do not think that he was job steward, but he was jobsteward when he stopped the work.Q. And you knew that he was job steward?A. I knew that he was job steward.It is apparent that Cool took his duties as job steward quite seriously.Maher-and take it."Hedrick testified that Cool "never met as a job steward should function"and that "he never presented a grievance before he stopped the operation."However, with the exception of the skid incident and the steel moving incidentthe record shows no stoppage of work by Cool's action unless it was the stoppingof work by Hedrick when the latter was "pushing a pike pole" in violation of LEADBETTER LOGGING & LUMBER CO.587the Union's contract.Hedrick never sought to discipline or discharge Cool andhis differences with Cool as well as Cool's very existence were unknown to thepersonnel manager directly over Hedrick.That Hedrick expected Cool to promptly exercise his authority as job stewardand that Hedrick resented this is apparent from the testimony of employee LeRoySaulsbery, who testified :...One incident conies to mind.We were putting in a pipe up therethat the bulldozer had broken.Mr. Hedrick asked me to go over and help,him, and so I did.And he says, "I suppose Bob [Cool] will come up here--now and try to stop its from doing this work. If he does, he is going to getfired, if he does not watch out."Hedrick admitted making this statement.On no occasion did Hedrick protest Cool's way of handling grievances to theUnion as he had a right to do. Apparently Cool always carried his point.B. The Respondent's proposed findings of fact and proposed conclusions of lawThe Respondent, together with his brief, filed proposed findings of fact inwhich it proposed that the Trial Examiner find, (1) that the Union is a labor-organization admitting to membership employees of the Respondent, and (2)-made a recital of evidence and drew certain conclusions therefrom.The undersigned accepts proposal (1) and as to proposal (21) the undersigned..accepts so much thereof as is not inconsistent with the findings of fact andultimate conclusions of this Report; otherwise the same is rejected.The Respondent filed certain conclusions of law numbered 1 to 4, inclusive..The undersigned accepts proposal number 1 and rejects all others.C. Concluding findings on the discharge of Robert Irwin Coolin regard to hire includes the prohibition to refuse to hire an applicant becauseof union activity or affiliation, of course under proper circumstances an employermay decline to employ a union applicant but in the event that such refusal be-comes the basis for a charge under the Act the test must be whether theapplicant was rejected for reasons other than union membership or activity..This does not mean that the burden is on the employer to disprove the charge ;quite the contrary, the burden is on the General Counsel. In the instant matter'the undersigned is persuaded by all the evidence considered as a whole that the-Respondent, through Hedrick, refused employment to Cool not because he wasinsubordinate, left his work without authority, refused to work or allow workto be done, interfered with the authority of the foreman, and otherwise per--formed his duties in an unsatisfactory manner during his previous period ofemployment with the Respondent, but that all the above-cited causes for Cool'sdischarge were not the real reason therefor but a mere pretext, the real reason,being that Cool vigorously carried out his duties as job steward for the Unionand sought to enforce those terms of the collective bargaining contract betweenthe Respondent and the Union. The undersigned therefore finds that the Re-1948, because of his membership in and activities on behalf of the Union inviolation of Section 8 (a) (3) of"the Act, and by so discriminating in regardto his hire and tenure of employment the Respondent has discouraged member-ship in a labor organization and interfered with, restrained, and coerced its;employees in the exercise of rights guaranteed in Section 7 of the Act. DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,=above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and such of them as have been found toconstitute unfair labor practices, tend to lead to labor disputes burdening and-obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices it-will be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hireand tenure of employment of Robert Irwin Cool by refusing him employmenton or about September 4, 1948, it will be recommended that the Respondent, inorder to effectuate the policies of the Act, offer him employment in the positionto which he applied without prejudice to seniority or any other rights or privi-leges, and make him whole for any loss he may have suffered by reason of theRespondent's discrimination against him by payment to him of k subs of moneyequal to that which he would have earned from September 4, 1948, the date ofthe 'Respondent's refusal to employ him, to the date of the Respondent's offerof employment, less his net earnings during said period.'Upon the entire record, the undersigned infers and finds that the Respondent'sillegal action,mentioned above, discloses an intent to defeat self-organizationand its objects, and an attitude of opposition to the purposes of the Act.Be-cause of the Respondent's unlawful conduct and the underlying purposes mani-fested thereby, the undersigned is convinced that the unfair labor practices found.are persuasively related to the other unfair labor practices proscribed by theAct, and that danger of commission in the future of any or all of the unfair laborpractices defined in the Act is to be anticipated from the Respondent's conductin the past.The preventive purposes of the Act will be thwarted unless therecommendations are coextensive with the threat' In order, therefore, to makeeffective the interdependent guarantees of Section 7, to prevent recurrence ofunfair labor practices, and thereby minimize industrial strife which burdens andobstructs commerce, and thus effectuate the policies of the Act, the undersignedwill recommend that the Respondent cease and desist, not only from the unfairlabor practices herein found, but also from in any other manner interfering-with, restraining, or coercing its employees in the exercise of the rights guaran-teed -in Section 7 of the Act,, and take certain ' aflirinative action 'designed to,effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record:in the case, the undersigned makes the following :CONCLUSIONS OF LAW1.Leadbetter Logging & LumberCo., Oswego,Oregon, is engaged in commerce-within the meaning of Section 2(6) and(7) of the Act.2. International Woodworkers of America,Local Union 11-81, CIO, is a labor,organization,within the meaning of Section 2(5) of the Act.'Crossett Lumber Co.,8 NLRB 440.=',N.L. R. B.v. Express Publishing Co.,312 U. S. 426. LEADBETTER LOGGING & LUMBER CO.5893.By discriminating with regard to the hire and tenure of employment ofRobert Irwin Cool, thereby discouraging membership in a labor organization,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise,of the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1),of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that LeadbetterLogging & Lumber Co. (Oswego, Oregon), its officers, agents, successors, andassigns, shall:1.Cease anddesist from :(a)Discouragingmembership in InternationalWoodworkers of America,Local Union 11-81, CIO, or any other labor organization of its employees, byrefusing employment to any applicant because of such applicant's membershipin and activities on behalf of a labor organization or by discriminating in anyother manner in regard to hire and tenure of employment, or any term or condi-tion of employment;(b) In any other manner, interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Woodworkers Union of America, LocalUnion 11-81, CIO, or.any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Robert Irwin Cool full employment in the position for which heapplied and which the Respondent refused him on or about September 4, 1948.(b)Make whole Robert Irwin Cool for any loss of wages he may havesuffered by reason of the discrimination against him in the manner describedin the section above entitled "The remedy" ;(c)Post at its boom operation at Oswego, Oregon, copies of the notice at-tached hereto and marked Appendix A. Copies of said notice, to be furnishedby the Regional Director for the Nineteenth Region, shall, after being duly signedby Respondent's representative, be posted by Respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive days in conspicuousplaces including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material;(d)Notify the Regional Director for the Ninteenth Region (Seattle, Wash-ington), in writing within twenty (20) days from the date of receipt of thisIntermediate Report what steps it has taken to comply therewith.It is further recommended that unless on or before twenty (20) days fromreceipt of this Intermediate Report Respondent notifies the said Regional Direc- 590DECISIONSOF NATIONALLABOR RELATIONS BOARDfor in writing that it will comply with the foregoing recommendations, the.National Labor Relations Board issue an order requiring: Respondent to take-the aforesaid action.As provided in Section 203.46 of the Rules and Regulations of the National.Labor Relations Board any party may, within twenty (20) days from the date-of service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25,. D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record' or proceeding(including rulings upon all motions or objections) as he relies upon; together-with the original and six copies of a brief in support thereof'; and any partymay, within the same period, file an original and six copies of a brief in support-of the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and' briefs shalhdesignate by precise citation the portions of the record relied` upon and shall:be legibly printed or mimeographed, and if mimeographed shall` be, double spaced.:Proof of service on the other parties of all papers filed with the Board; shall be'promptly made as required by Section 203.85.As further provided in said Sec-tion 203.46 should any party desire permission to argue orally before the Board',.request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaid`Rules and Regulations, the findings, conclusions, recommendations, and recommended order herein contained shall, as provided in Section: 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived: for all,purposes.Dated at Washington, D. C. this 29th day of December 1949..Locals PLOST,Trial Examiner...APPENDIX ANOTICE TO ALL EMPLOYEES.Pursuant to the recommendations of a Trial Examiner of the National Labor-Relations Board, and in order to effectuate the policies of the National Labor;RelationsAct, we herebynotify our employees that :WE WILL Not in anymannerinterfere with, restrain,or coerce our employees in the exercise of their'right to self-organization,to form labor-organizations,to join or assist INTERNATIONAL WOODWORKERS OF AMERIO-A,LOCAL UNION11-81, CIO, orany other labor organization,to bargaincollec-tively throughrepresentatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all of such activities,except tothe extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the Act.AVE WILL offer RobertIrwin Cool immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any seniorityor other rights and privilegespreviously enjoyed, andmake him whole forany loss of pay suffered as a result of the discrimination. LEA1DBETTER LOGGING & LUMBERCO.591All our -employees are_:free to become or- remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to-hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labor-organization.LEADBETTERLOGGING & LUMBER CO.,Employer.By ------------------------------------(Representative)(Title)Dated---------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.